Gallardo v Ude (2019 NY Slip Op 04291)





Gallardo v Ude


2019 NY Slip Op 04291


Decided on May 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2019

Sweeny, J.P., Richter, Manzanet-Daniels, Tom, Oing, JJ.


9498 805199/12

[*1]Kirsys Gallardo, Plaintiff-Respondent,
vAkuezunkpa Oliaku Ude, M.D., et al., Defendants-Appellants.


Heidell, Pittoni, Murphy & Bach, LLP, New York (Daniel S. Ratner of counsel), for appellants.
Rosenblatt & Frasciello, LLC, New York (Giulio S. Frasciello of counsel), for respondent.

Order, Supreme Court, New York County (Judith M. McMahon, J.), entered on or about July 19, 2018, which denied defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendants made a prima facie showing of entitlement to judgment as a matter of law. They submitted the affirmation of an expert surgeon, who averred that the treatment provided to plaintiff comported with good and accepted practice (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Coronel v New York City Health & Hosps. Corp., 47 AD3d 456 [1st Dept 2008]). The complications resulting from plaintiff's bariatric surgery were well-known and common risks, and were addressed in the consent executed by plaintiff prior to surgery.
In opposition, plaintiff failed to raise an issue of fact. The claims of plaintiff's expert that the surgery, and the subsequent procedure, were incorrectly performed, are unsupported by the evidence, and the allegations of a remaining obstruction are contradicted by diagnostic test results (see Vargas v St. Barnabas Hosp., 168 AD3d 596 [1st Dept 2019]; Brown v Bauman, 42 AD3d 390, 392 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 30, 2019
CLERK